Dismissed and Opinion filed March 6, 2003








Dismissed and Opinion filed March 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-99-00735-CV
____________
 
CELIA POFFINBARGER, Appellant
 
V.
 
AGNES BARBER, Appellee
 

 
On
Appeal from the Probate Court No. 1
Harris
County, Texas
Trial
Court Cause No. 298,237
 

 
M E M O R A N D U M  O P I N I O N




This is an appeal from a judgment signed May 10, 1999.  On August 23, 1999, this Court was notified
appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court of the Southern District of Texas. 
Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, we have stayed all proceedings in the
appeal.  See Tex. R. App. P. 8.2.  On October 21, 1999, this Court ordered the
cause abated and treated as a closed case. 
Since the abatement, this Court has heard nothing from the parties.  Accordingly, on December 31, 2002, the Court
ordered appellant to notify the Court of the status of the bankruptcy
proceeding within fifteen days of the date of that order.  Appellant filed no response.  
This Court has learned that the bankruptcy court issued a
judgment of dismissal of the bankruptcy proceedings on January 11, 2002, more
than a year ago.  Despite this action,
appellant has not filed a motion to reinstate or any other documents with this
Court.  Accordingly, on February 13,
2003, we issued an order stating that if appellant did not file a motion to
reinstate the appeal within ten days of the date of the order, the Court would
reinstate the appeal and then dismiss it on its own motion for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant did not file a motion to retain or
otherwise respond to this Court=s order. Accordingly, the appeal is reinstated and ordered
dismissed.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed March 6, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.